DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 4/07/2021 is acknowledged.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/07/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 7, all limitations are expressed narratively in terms of what is achieved by the apparatus, however no structure is claimed along with the claim, therefore it is unclear what structure of the apparatus is accomplishing the claimed limitations of “wherein the first vapors are directed to the first receptacle and mixed with fluid therein” – is this achieved via “means for collecting first vapors” recited in claim 6 or is this a different part of the apparatus – structural claiming would be necessary here. The claim will be examined as if there is a return line returning “the first vapors” to “the first receptacle” from “the means for collecting first vapors” (as shown in applicant’s Fig 2).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Defarge (FR 2863625), with references made to original document and ESPACENET machine translation of FR 2863625 obtained 24 June 2021.
With regard to claim 1, Defarge teaches a portable apparatus for dealcoholising wine in small quantities just before consuming discloses (the whole document being relevant, in particular see p. 1, ln. 33 through p. 2, ln. 73, and fig. 1-2), comprising: a first receptacle (tank) 1 also constituting a third receptacle for receiving wine; a second receptacle (tank with crushed ice) 32 suitable for receiving a fluid and comprising fractionating means (coil) 4 and being functionally connected to the first/third receptacle 1; a vacuum pump 2 for lowering the pressure in the first/third receptacle 1 and the second receptacle 32 and for facilitating vacuum distillation in the second receptacle. The first/third receptacle further comprises heating means 10 (p. 3, lines 1-3 and fig. 1) for heating the alcoholic beverage and the second receptacle 32 further comprises cooling means (ice - see p. 2, lines 63-73, and fig. 1). A fourth receptacle 5 is part of the condenser 3, of which the second receptacle 32 is also part of, and is located below the second receptacle 32, and serves as third receptacle that assist in pulling liquid out via line 13 via suction generated by vacuum 2 (p. 2, ln. 56-62). The condensed alcoholic vapors are collected in this fourth receptacle 5. As shown in figure 1, the fourth receptacle is connected to a micro-bubble diffuser 26, contained at the bottom of the first receptacle 1, via a conduit 13 and a valve 31. Conduit 13, valve 31 and micro-bubble diffuser 26 are means suitable for directing first vapors of the vacuum distillation to the first receptacle 1 (pg. 2, ln. 44-73).
With regard to claim 2, the first receptacle comprises the third receptacle when defined as such.
With regard to claim 3, the third receptacle can further be considered tank 5, and therefore is separate from the first receptacle.
With regard to claim 9, first tank 1 is provided with heating means 10 (fig 1, p. 1, ln. 37-pg.2, ln. 39).

With regard to claim 11, second receptacle comprises cooling means ice within 32 (fig 1, pg. 2, ln. 63-73).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Defarge (FR 2863625), as applied to claim 1 above and further in combination with Cartland (US 4,329,206).
With regard to claim 4, Defarge teaches all limitations as set forth above, however Defarge does not teach fractionating means comprises a fractionating column.
Cartland teaches an alcohol distillation apparatus (see title, abstract), Cartland teaches wherein a receptacle 48, is above boiler receptacle 2, receptacle 48 comprises fractionation column 50 on which 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the evaporator/condenser design in the system of Defarge to improve the second receptacle in the system of Defarge to modify as a fractionation column as taught by Cartland motivated to condense certain components that are not desired to be removed, such as water or other compounds in the system of Defarge while ensuring alcohol vapors are removed as taught by Cartland.
With regard to claim 5, Defarge teaches all limitations as set forth above, however Defarge does not teach wherein the fractionating means comprises an arrangement of an open fractionating column with a cap part over the fractionating column, the cap part providing a condensation surface for ethanol vapors.
Cartland teaches an alcohol distillation apparatus (see title, abstract), Cartland teaches wherein a receptacle 48, is above boiler receptacle 2, receptacle 48 comprises fractionation column 50 on which water will condense allowing reflux however evaporated alcohol vapor will pass ensuring only alcohol vapor is removed, further fractionation means 48 comprises cap 53 with collecting manifold 72 to allow condensation and collection of condensed vapors (see Fig and C3:L30-35).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the evaporator/condenser design in the system of Defarge to improve the second receptacle in the system of Defarge to modify as a fractionation column as taught by Cartland motivated to condense certain components that are not desired to be removed, such as water or other compounds in the system of Defarge while ensuring alcohol vapors are removed as taught by Cartland.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Defarge (FR 2863625), as applied to claim 1 above and further in combination with Aadland (US 2009/0159421).
With regard to claim 6, Defarge teaches all limitations as set forth above, however Defarge does not teach wherein the system further comprising means for collecting first vapors of the vacuum distillation before the fractionating means or at the fractionating means.
Aadland teaches a closed circuit distillation system (see title, abstract), Aadland teaches wherein the system comprises first receptacle 10, second receptacle 18 and third receptacle 180, with vacuum means 14/14A/14C, and the system having fractionating means 12/12A [0009-0012], wherein the system comprises switching valve 16 at fractionating means for returning distilled components back to first receptacle via 30 or to third receptacle 180 (see Fig and [0015-0016] “ Valve 16 can be positioned to direct all flow through conduit 30 in the direct of arrow C, can be positioned to direct a portion of the air flow through conduit 30 and a portion through conduit 30A, or can be positioned to direct all flow through conduit 30A. When residual air/water vapor travels through conduit 30A in the direction of arrow G, it flows into container 180 and into coil 12A in the manner indicated by arrow J. Coil 12A cools the residual air/water vapor to condense water that flows downwardly through coil 12A into container 180 and into water 22A…The air traveling through conduit 30 travels through end 30A into and through porous air stone 17 to produce at least thousands of tiny bubbles per minute that travel upwardly through the water 20 in the direction indicated by arrow 19.”).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the receptacle transfer lines design in the system of Defarge with the teachings of Aadland to include switching valve that can position fractionation components evolved from second receptacle either back to first receptacle to assist in air bubble generation and component evaporation as taught by Aadland or to the final receptacle to assist in maintaining vacuum as taught by Aadland.

With regard to claim 8, Aadland has taught above that the returned vapors 30A to first receptacle 10 are mixed with liquid in first receptacle 10 via porous air stone 17 forming micro bubbles, thereby meeting the limitations of a diffuser (see Fig [0015-0016]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Banik (US 2019/0255456) teaches a distillation system. Kinner (US 2018/0179480) teaches a dealcoholizing system. Fabbian (US 2017/0165589) teaches a wine alcohol reduction system. Pienaar (US 2015/0132459) teaches an alcohol reduction system. Seidlitz et al (US 5,034,238) teaches an alcohol reduction system. Schobinger et al (US 4,626,437) teaches an alcohol reduction system. Boucher (US 4,570,534) teaches an alcohol reduction system. Mitchell et al (US 10,463,983) teaches a distillation essence extractor. Yokoyama et al (US 2016/0316802) teaches an aroma recovery system. Ford Sr (US 6,019,034) teaches a liquor flavor distillation system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN MILLER/Primary Examiner, Art Unit 1772